Citation Nr: 0601963	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-16 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
which denied the benefits sought on appeal.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held in October 2005 in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in June 1998 denied 
service connection for hearing loss.

3.  The evidence received since the June 1998 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to unsubstantiated fact 
necessary to substantiate the claim for service connection 
for hearing loss.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied entitlement 
to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the June 1998 
decision is not new and material, and the claim for service 
connection for hearing loss is not reopened. 38 U.S.C.A.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in October 2002, prior to the initial 
decision on the claim in November 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the appellant in the October 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate his claim in this case.  
Specifically, the letter indicated that new and material 
evidence was needed to reopen his claim for service 
connection for hearing loss.  

In addition, the RO informed the veteran in the October 2002 
letter about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that VA was 
required to make reasonable efforts to obtain the evidence 
necessary to support his claim and to assist in obtaining 
records, including medical records, employment records, and 
records from other Federal agencies.  The letter also told 
the veteran that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on the 
claims.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he must present new and material 
evidence.  It was also noted that a diagnosis made within one 
year of his discharge may satisfy that requirement.  The 
letter also informed the veteran that he had 30 days to 
submit evidence relevant to his claim and requested that he 
notify VA if he had no additional evidence to submit, which 
the veteran did in November 2002.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case (SOC) of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran was afforded a VA 
examination in March 2003.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  

The Board observes that the veteran's claim for service 
connection for hearing loss was previously considered and 
denied by the RO in a rating decision dated in June 1998.  
The veteran was notified of that decision and of his 
appellate rights.  Rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In September 2002, the veteran essentially requested that his 
claim for service connection for hearing loss be reopened.  
The rating decision now on appeal denied the veteran's claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a June 1998 rating decision previously 
considered and denied the veteran's claim for service 
connection for hearing loss.  In that decision, the RO 
indicated that the evidence of record did not include 
audiometric findings that met the criteria for a grant of 
service connection for defective hearing.  In this regard, 
the RO stated that service connection could not be 
established when the decibel loss for the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz were all less than 40 
decibels or less; when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 26 decibels or less; or when speech recognition 
scores were better than 93 percent.  It was also noted that 
the veteran's separation examination found him to have 
decibel loss of 20, 15, 10, 10, and 10 in the right ear and 
25, 15, 20, 20, and 20 in the left ear.

The evidence associated with the claims file subsequent to 
the June 1998 rating decision includes private medical 
records, a February 2002 VA examination report, a March 2003 
VA examination report, copies of the veteran' service medical 
records, and the veteran's October 2005 hearing testimony as 
well as his own assertions.  However, the Board finds that 
such evidence is not new and material within the meaning of 
the laws and regulations set forth above, and as such, there 
is no basis to reopen the claim for service connection for 
hearing loss.

With respect to the private medical records, the Board finds 
that they are new in that they were certainly not of record 
at the time of the June 1998 rating decision.  However, some 
of those records are not probative in that they do not 
document any complaints, treatment, or diagnosis of hearing 
loss.  The Board does observe that private medical records 
dated in September 2000 and November 2003 indicate that 
audiograms were performed, yet the Board also notes that 
these audiological examination reports did not provide an 
interpretation of the audiometric readings contained on the 
graphs.  As such, it is unclear as to whether the audiograms 
found the veteran to have current bilateral hearing loss by 
VA standards.  Moreover, the reports do not indicate what 
sort of speech audiometry testing was done.  For VA purposes, 
the Maryland CNC Test must be used.  38 C.F.R. § 3.385.  
Thus, these records do not appear adequate for determining 
service connection under VA criteria, and therefore they do 
not relate to an unestablished fact necessary to substantiate 
the claim, nor do they raise a reasonable possibility of 
substantiating the claim. Therefore, the Board finds that 
these private medical records are not material.

As to the February 2002 VA examination report, the Board 
finds that this evidence is new in that it was certainly not 
of record at the time of the June 1998 rating decision.  The 
Board also observes that the VA examiner indicated that a 
review of the veteran's medical records showed him to have 
high frequency hearing loss.  However, the examination report 
did not indicate whether the veteran actually has current 
hearing loss as defined by VA regulations.  In this regard, 
the report did not provide the audiometric threshold for each 
of the frequencies or the speech recognition scores, as 
required under 38 C.F.R. § 3.385.  In addition, the examiner 
did not comment as to whether the veteran has current hearing 
loss that is etiologically related to his military service.  
As such, this evidence does not relate to an unestablished 
fact necessary to substantiate the veteran's claim.  
Therefore, the Board finds that the February 2002 VA 
examination report is not material.

In regards to the March 2003 VA examination report, the Board 
finds that this evidence is certainly new in that it was not 
of record at the time of the June 1998 rating decision.  
However, this report does not provide the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz, nor does it list the speech recognition scores using 
the Maryland CNC Test.  As such, the examination report does 
not show whether the veteran has current hearing loss by VA 
standards.  Additionally, the March 2003 VA examiner did not 
comment as to whether the veteran has current hearing loss 
that is etiologically related to his military service.  
Therefore, the Board finds that the March 2003 VA examination 
is not material, as it does not relate to an unestablished 
fact necessary to substantiate the claim.

With regard to the February 2002 and March 2003 VA 
examination reports, the Board notes that they were conducted 
in conjunction with a claim for service connection for a 
perforation of the right eardrum and not in conjunction with 
the appeal of whether new and material evidence had been 
received to reopen a claim for service connection for hearing 
loss.  This is why the reports do not contain audiometric 
testing results.  Concerning applications to reopen finally 
adjudicated claims, VA has a duty to assist such a claimant 
by providing a medical examination only if new and material 
evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).

In addition, the Board finds that the copies of the veteran's 
service medical records are not new, as they are duplicative 
of the evidence already of record at the time of the June 
1998 rating decision.

With respect to the October 2005 hearing testimony as well as 
the veteran's other statements, Board finds that the 
appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the veteran has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the June 
1998 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
has current hearing loss as defined by VA standards.  Nor is 
there any competent medical evidence that indicates that the 
veteran currently has hearing loss that is etiologically 
related to his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the appellant's previously denied claim for service 
connection for hearing loss. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


